DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/22/2019 and the claims and Terminal Disclaimer filed on 3/18/2021.  Currently, claims 11-30 are pending.  

Reasons for Allowance

Claims 11-30 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 11

the encoder neural network comprising: 
a time reduction subnetwork configured to process the input acoustic sequence to generate a sequence of reduced representations comprising a respective reduced representation at each of the plurality of time reduced time steps; 

a network in network subnetwork configured to, for each time reduced time step, process the convolutional LSTM output at the time reduced time step to generate the encoded representation for the time reduced time step; and 
a decoder neural network configured to receive the encoded sequence and process the encoded sequence to generate, for each position in an output sequence order, a set of substring scores that includes a respective substring score for each substring in a set of substrings

The closest prior art of record Sainath et al. (“Learning the Speech Front-end With Raw Waveform CLDNNs”) discloses the use of LSTM layers for temporal acoustic modeling, but fails to disclose the encoder and decoder neural networks as claimed.

Applicant’s arguments and the Terminal Disclaimer, filed on 3/18/2021, have been fully considered and are persuasive to overcome the nonstatutory obviousness-type double patenting rejection of claims 11-22.  The nonstatutory obviousness-type double patenting rejection of claims 11-22 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
                                                                                                                                                                                                     /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125